Citation Nr: 1139474	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  09-16 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether an April 4, 1999, rating decision which denied, in pertinent part, a claim for a total disability rating based on individual unemployability (TDIU) was the product of clear and unmistakable error (CUE).

2.  Entitlement to TDIU.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel
INTRODUCTION

The Veteran had active service from March to November 1977, from May 1979 to May 1981, and from November 1981 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on a motion filed by the moving party (the Veteran) in August 2007 to reverse or revise, on the basis of clear and unmistakable error (CUE), an April 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied, in pertinent part, a claim of entitlement to a TDIU.  This matter also is on appeal of a March 2008 rating decision in which the RO denied both the Veteran's CUE claim and a new TDIU claim.  Although the Veteran requested a Travel Board hearing in May 2009, she failed to report for this hearing when it was scheduled in June 2011.  Thus, her Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1.  The April 4, 1999, rating decision, which denied a TDIU claim, was not undebatably erroneous.

2.  Service connection is in effect for PTSD, evaluated as 70 percent disabling effective March 31, 1997.

3.  The competent evidence does not show that the Veteran's service-connected PTSD precludes her from securing and maintaining substantially gainful employment.



CONCLUSIONS OF LAW

1.  The April 1999 rating decision, which denied the appellant's TDIU claim, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2011); 38 C.F.R. § 3.105(a) (2011).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

As an initial matter, the Board notes that the VCAA and its implementing regulations, codified in part at 38 C.F.R. § 3.159, are not applicable to CUE claims.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (finding that VA does not have a duty to develop in CUE claims because there is nothing further that could be developed).  As noted in Livesay, CUE claims are not conventional appeals but instead are requests for revision of previous decisions.  Claims based on CUE are fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits but is instead collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-179.  Moreover, a litigant alleging CUE has the burden of establishing such error on the basis of the evidence of record at the time of the challenged decision.  Id.

With respect to the Veteran's TDIU claim, the Board notes that, in a letter issued in September 2007, VA notified the appellant of the information and evidence needed to substantiate and complete her claim, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit medical evidence demonstrating that she was precluded from securing and maintaining substantially gainful employment as a result of her service-connected disabilities and noted other types of evidence the Veteran could submit in support of her TDIU claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of her TDIU claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting the Veteran's TDIU claim.  Because the Veteran was fully informed of the evidence needed to substantiate her TDIU claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the September 2007 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the September 2007 VCAA notice letter was issued prior to the currently appealed rating decision issued in March 2008; thus, this notice was timely.  Because the appellant's TDIU claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the RO and the Board; as noted in the Introduction, the Veteran failed to report for her Board hearing when it was scheduled in June 2011.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete vocational rehabilitation & education (VR&E) folder also has been associated with the claims file.  The Veteran also does not contend, and the evidence does not show, that she is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain her SSA records is required.  SSA specifically informed VA in January 2008 that the Veteran was not receiving SSA benefits.

The Board notes that the Veteran reported that she had been employed by Fred Meyer and Boeing and provided contact information for both of these former employers.  Despite being sent 2 separate letters from the RO in September 2007 and in January 2008 requesting information regarding the Veteran's employment, there is no record of a response from Fred Meyer.  Boeing informed the RO in October 2007 that it had no record that it ever had employed the Veteran.

The Veteran was scheduled for VA examination in July 2009 to determine the impact of her service-connected disability (in this case, PTSD) on her employability.  After being notified of this examination, however, the Veteran contacted the VA Medical Center and cancelled it.  A review of the Veteran's VA VR&E folder and her claims file shows that she has not cooperated with VA's efforts to provide her with either vocational rehabilitation or medical care.  She routinely has failed to report for or cancelled VA outpatient treatment visits and has not followed up with VA vocational rehabilitation counselors after she applied for vocational rehabilitation in May 2002.  She also did not sign a health care agreement (in which she promised to report for future VA outpatient treatment visits) for several years when this agreement was required by the VA Medical Center in order for VA to provide her with routine medical care.  Her VA outpatient treatment records also indicate that she is not compliant with medication and/or treatment plans devised by her treating physicians.  In this regard, the Board notes that the Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has an obligation to assist in the adjudication of her claim and must be prepared to meet her obligations by cooperating with VA efforts to provide an adequate medical examination and submitting to the Secretary all medical evidence supporting her claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom examinations have been authorized and scheduled are required to report for same. 38 C.F.R. §§ 3.326, 3.327.  Given the foregoing, the Board finds that VA has complied with the duty to assist to the extent possible and a remand to schedule another VA examination is not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.
Clear and Unmistakable Error (CUE)

The appellant contends that the RO committed CUE when it denied her TDIU claim in an April 4, 1999, rating decision.  She specifically contends that the RO failed to consider information and evidence in her VR&E folder which, in her view, showed that she was unemployable solely as a result of her service-connected PTSD.  She also contends that the RO improperly weighed the evidence of record in denying her TDIU claim.

Previous determinations, which are final and binding, including decisions of service connection, degree of disability and other issues, will be accepted as correct in the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). To establish a valid CUE claim, a Veteran must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has stressed consistently the rigorous nature of the concept of CUE.  Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell v. Principi, 3 Vet. App. 310, 313-4.  It must always be remembered that CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination:  (1) Either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question and not on subsequent determinations of record.  Damrel, 6 Vet. App. at 245.  To establish a valid claim of clear and unmistakable error, the claimant must demonstrate that either the correct facts, as they were known at the time, were not before the adjudicator, or that statutory or regulatory provisions extant at the time were applied incorrectly.  Daniels v. Gober, 10 Vet. App. 474 (1997).

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  Allegations that previous adjudications had weighed and evaluated the evidence improperly also can never rise to the stringent definition of clear and unmistakable error.  Fugo, 6 Vet. App. at 43-44.

The Board observes that, in general, the schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that she is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from her service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to her age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether a Veteran is entitled to a TDIU, neither her nonservice-connected disabilities nor her age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether a Veteran, as a result of her service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with her education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).

The Veteran essentially contends that the RO misapplied 38 U.S.C.A. § 1155 and 38 C.F.R. §§ 3.340, 3.341, and 4.16 and, therefore, committed CUE when it denied her TDIU claim because, in her view, the medical evidence of record and information contained in her VR&E folder demonstrated that she was unemployable solely as a result of her service-connected PTSD.

The Veteran filed a VA Form 21-8940, Veteran's Application For Increased Compensation Based On Unemployability, on December 3, 1998.  She stated that she had not been employed for the last 10 years but did not provide a list of her former employers.  She stated that her service-connected PTSD had affected her full-time employment in 1984 which was also the date that she last worked full-time and when she became too disabled to work.  She also stated that she had not tried to obtain employment since she became too disabled to work.

The RO sent a letter to the Veteran dated on December 9, 1998, in which she was asked to provide contact information for her former employers even though she had reported that she had not worked in the previous 10 years when she filed her TDIU claim.  

A VA social and industrial survey completed on January 12, 1999, shows that the Veteran complained that she was having increasing difficulty dealing with people.  It was noted that she had great difficulty meeting this appointment.  She was uncomfortable returning to the clinic and wanted to meet at the hospital.  She stated that the last time she was seen at this VA outpatient treatment clinic, she had gotten in to an altercation with a man in the parking lot who almost hit her in his vehicle.  She confronted this man and he began screaming and cursing at her.  She says that she followed him inside and followed him upstairs.  She continued yelling at him and the conflict verbally escalated to the point that security got involved.  The Veteran reported another verbal altercation with a different man at an Old Country Buffett.  She also reported getting in to conflicts while driving and acknowledges that she has a lot of rage.  She experienced depression frequently, was very isolated, and stated that she is actually endangering herself because she will not walk away from situations.  After these situations, the Veteran would be upset for days.  She recently began counseling at a Veterans Center.  Her depression has been affecting her 12-year-old daughter.  The Veteran had great difficulty getting out of bed in the morning and when she does not get out of bed, then her daughter does not get ready for school and does not get to school.  The Veteran recently got a report from her daughter's school stating that, if her daughter missed more school, she would end up being held back a year.  The Veteran wanted her daughter to stay from home with her each day because she does not want to be home alone.  She also says that she asks her husband each day to stay home with her from his job.  She says she becomes overwhelmed with everyday tasks and just cannot face the day.  She was becoming increasingly emotionally dependent on her daughter.  She asserted that she experienced an overpowering inability to cope, was exhausted most of the time, and got 4 hours of sleep.  She also experienced insomnia, intermittent waking throughout the night, nightmares at least 3 times a week in which someone or something is always coming to get her and she cannot get away, and felt panicky every morning that something terrible will happen.  She feared confrontation if she left her house but also felt like she has to get engaged in these confrontations if someone is doing something that she perceives is affecting her or her family.  When her husband and daughter were not home, the Veteran stated that she went back to bed, locked the bedroom door, and stayed in bed most of the day.  Her appetite was diminished with depression but at other times, she binges and food is a comfort for her.  She stated that she last worked in 1989 and that she had no friends, did not attend church, and was not involved in any community activities.  Her husband was very supportive of her.  The VA social worker's assessment was that the Veteran reported significant problems with anger control, depression, and ongoing PTSD symptomatology to the point where it is becoming harder and harder for her to leave her home or even to answer her phone.  This social worker stated that the Veteran's social and industrial impairment appeared to be severe.  It seemed highly unlikely that the Veteran would be able to maintain any type of employment at that time.

On VA PTSD examination on January 20, 1999, the Veteran denied any new medical problems.  The VA examiner last had seen the Veteran in December 1997.  The Veteran lived with her husband and 2 daughters.  She also had 2 sons  with whom she has little contact.  Although she reported that she had been put on several medications to treat her depression, the Veteran also reported that she had not stayed on any medications for more than 6 weeks because she had a great deal of sensitivity to them.  The VA examiner noted that there were no records in the claims file supporting the Veteran's assertions regarding medications.  

Mental status examination of the Veteran in January 1999 showed full orientation, adequate hygiene, speech within normal limits, logical and goal-directed thought processes, no flashbacks, suicidal or homicidal ideation, no hallucinations, and memory  within normal limits.  It was noted that the Veteran previously had been diagnosed as having depression and PTSD.  The VA examiner stated that the Veteran's PTSD symptoms continued.  The Veteran stated that she avoids anyplace where she has to relate to people on any kind of a personal level.  It appeared that she holes up in her house or bedroom and spends the majority of her time there.  She had no friends, did not go to church because of the social expectations, and had no interest in any hobbies that she used to enjoy.  She slept 4 hours a night and has lots of problems with forgetting, often losing her keys and wallet.  She appeared to have hypervigilance and an exaggerated startle response.  The VA examiner stated that there had been some shifting of the Veteran's symptoms.  This examiner noted that the Veteran's depression was sometimes translated into outbursts of anger or physical threats.  This examiner also noted that the Veteran had not done much to work on her problems in the recent past, had not done any regular counseling work, and had not attempted to cooperate with any kind of medication regimen.  This examiner concluded, that although he believed that it would be very difficult for the Veteran to go out and work at this time, he did not believe that she was at a point where she should be declared unemployable.  The type of problems she has are only likely to get worse if she continues to remain at home not doing anything to help herself overcome the problems.  The Axis I diagnoses were PTSD and major depressive disorder with dysthymia.  It was noted on Axis IV that the Veteran was not working and is afraid of making relationships outside of her family.

The Veteran submitted a handwritten statement dated on February 2, 1999,  in which she identified a former employer and described her experiences at that job.  She stated that she had been laid off after a 90-day probationary period because another employee had informed their employer that she was mental and a nut case who was discharged from the Navy after trying to kill herself.  

In a rating decision dated on April 4, 1999, and issued to the Veteran and her service representative on April 17, 1999, the RO denied, in pertinent part, the Veteran's TDIU claim.  The Veteran did not initiate an appeal of this rating decision and it became final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998), currently 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

The Veteran, through her service representative, submitted a VA Form 21-4138 dated on August 8, 2007, and date-stamped as received by the RO that same day in which she asserted that there was CUE in the April 1999 rating decision.  The service representative contended that the Veteran's VR&E folder contained documentation that she was unemployable but was not considered by the RO in the April 1999 rating decision.  The representative also asserted that the VA examiner who had seen the Veteran for PTSD examination in January 1999 was biased against her.  The RO reasonably interpreted this form as the Veteran's CUE claim.

The RO denied the Veteran's CUE claim in the currently appealed rating decision dated on March 7, 2008, and issued to the Veteran and her service representative on March 14, 2008.

In statements on a VA Form 21-4138 dated on June 18, 2008, and date-stamped as received by the RO on June 20, 2008, the Veteran disagreed with the March 2008 rating decision.  The Veteran specifically contended that, because service connection was in effect for major depressive disorder, and because the January 1999 VA examiner only considered the impact of her service-connected PTSD on her employability, this constituted CUE in the April 1999 rating decision.  The Veteran also disagreed with how the RO had weighed the evidence of record in the April 1999 rating decision and contended that this constituted CUE.

The RO issued an SOC to the Veteran and her service representative dated on April 17, 2009, on the CUE claim.  In a deferred rating decision dated on April 17, 2009, RO personnel noted that the Veteran had requested a hearing with a Decision Review Officer (DRO).

The Veteran perfected a timely appeal on her CUE claim when she submitted a signed VA Form 9 dated on May 12, 2009, and date-stamped as received by the RO on that same date.  The Veteran stated that she feels a clear and unmistakable error was made when the VA denied her claim for Individual Unemployability.

A DRO Conference Report dated on June 10, 2009, shows that, the DRO met with the Veteran's service representative on that date to discuss the CUE claim.  The Veteran did not attend this hearing.  The representative informed the DRO that the Veteran had requested a VA examination to determine the impact of her service-connected PTSD on her employability.  The DRO agreed to schedule the Veteran for this examination.

A VA examination request completed in June 2009 shows that the Veteran was scheduled for the examination that she requested in order to determine the impact of her service-connected PTSD on her employability.

A list of all of the Veteran's appointments with VA, printed out on February 10, 2010, and included in her claims file, shows that she repeatedly cancelled or did not show up to multiple VA outpatient treatment visits and VA examinations.  This report also shows that, with respect to the VA examination requested in June 2009 to determine the impact of her service-connected PTSD on her employability, the Veteran contacted VA in July 2009 and cancelled this examination.

With respect to the Veteran's allegations that the RO misapplied 38 U.S.C.A. § 1155 and 38 C.F.R. §§ 3.340, 3.341, and 4.16 and committed CUE when it denied her TDIU claim in the April 4, 1999, rating decision, the RO noted in the narrative for this rating decision that the Veteran had not been found unable to secure or follow a substantially gainful occupation as a result of her service-connected PTSD.  The RO listed both the January 1999 VA examination and VA social and industrial survey as among the evidence reviewed in this rating decision.  The RO then reviewed the January 1999 VA examination findings, including the VA examiner's conclusion that the Veteran was not at a point where she should be declared unemployable.  There is no indication that the correct facts were not before the RO in April 1991.  The January 1999 VA examiner specifically found that the Veteran was not unemployable due to her service-connected PTSD.  Despite the Veteran's assertions to the contrary, there is no indication that she had expressed any intent to apply for VA vocational rehabilitation as of April 1999 such that the RO committed CUE by not obtaining her VR&E folder prior to adjudicating her TDIU claim.  A review of the Veteran's VR&E folder shows that she first applied for VA vocational rehabilitation in approximately May 2002.  The Veteran did not report that she had applied for VA vocational rehabilitation until she filed her most recent claim for a TDIU in July 2007.  Internal RO emails dated in January and February 2008 show that the Veteran's VR&E file was requested and associated with her claims file after these requests were processed internally at the RO.  Thus, the Board finds that the record at the time of the April 1999 rating decision would not have included the Veteran's V&RE folder because she did not apply for VA vocational rehabilitation until several years later.  See Damrel, 6 Vet. App. at 245.  The Board notes in this regard that the RO applied both the relevant laws and regulations governing TDIU claims in adjudicating the Veteran's TDIU claim in April 1999.  There also is no support for the Veteran's assertion that any alleged error, had it not been made by the RO, would have manifestly changed the outcome of the April 1999 rating decision.  The law and evidence of record at the time of the April 1999 rating decision supported the RO's determination that the Veteran was not entitled to a TDIU.  Id.  The Board acknowledges in this regard that, following a January 1999 VA social and industrial survey, a VA social worker concluded that the Veteran's service-connected PTSD symptomatology made it harder and harder for her to leave her home or even to answer her phone and her social and industrial impairment appeared to be severe.  This social worker also found it highly unlikely that the Veteran would be able to maintain any time of employment.  The VA social worker did not determine, however, that the Veteran was unemployable solely as a result of her service-connected PTSD.  

The Board observes that, in arguing that there was CUE in the April 1999 rating decision, the Veteran essentially disagrees with how the RO weighed the evidence of record in that decision.  She essentially is asserting that, in an April 1999 rating decision, the RO should have found the January 1999 VA social and industrial survey more probative than the VA examination on the issue of employability in adjudicating her TDIU claim.  It is well settled that allegations regarding the weighing of the evidence of record can never rise to the level of CUE.  See, for example, Fugo, 6 Vet. App. at 43-44; Luallen, 8 Vet. App. at 96.  The Veteran also essentially contends that the RO should have considered evidence of unemployability in her VR&E file that was not established until approximately May 2002, or several years after the April 1999 rating decision.  In summary, the Board finds that, in the April 1999 rating decision, the RO properly denied the Veteran's claim of entitlement to a TDIU.  Because the RO properly applied the laws and regulations governing TDIU claims in the April 4, 1999, rating decision, which denied the Veteran's claim of entitlement to a TDIU, the Board finds that this rating decision was not the product of CUE.

TDIU

The Veteran also contends that she is entitled to TDIU.  She specifically contends that her service-connected PTSD prevents her from securing or maintaining a substantially gainful occupation.  She also contends that, because VA has concluded that she is unemployable and requires vocational rehabilitation, she is entitled to a TDIU.

Service connection is in effect for PTSD (characterized as PTSD, history of panic attacks, and major depressive disorder), evaluated as 70 percent disabling effective March 31, 1997.  The Veteran's combined disability evaluation for compensation is 70 percent effective March 31, 1997.  See 38 C.F.R. § 4.25 (2011).

The Board finds that the preponderance of the evidence is against the Veteran's TDIU claim.  Despite the Veteran's assertions to the contrary, a review of her VR&E folder does not show that VA has concluded that she is unemployable solely as a result of her service-connected PTSD such that she is entitled to a TDIU.  A review of this folder, associated with the Veteran's claims file in 2008 (as discussed above), shows that the Veteran has applied for VA vocational rehabilitation on several occasions, beginning in approximately May 2002 and in 2005, 2007, 2008, and in 2009.  After filing for VA vocational rehabilitation, she then repeatedly failed to report for initial counseling sessions in 2002, 2005, 2007, 2008, and in 2009 with VA vocational rehabilitation counselors after being notified to report for these sessions to begin her vocational rehabilitation.  It was noted in an August 2009 VA Form 28-1902n, Counseling Record - Narrative Report (Supplemental Sheet), included in the Veteran's VR&E folder that she had a long history of not showing up for appointments, not cancelling appointments, and then claiming that she is being discriminated against when she is barred from services for non-compliance.  The VA counseling psychologist who completed this August 2009 counseling record also noted the Veteran's pattern of failing to follow up with VA repeatedly after being contacted by VA vocational rehabilitation counselors.  It was noted that the Veteran was unemployed and her disabilities were unchanged.  The Veteran was advised most recently by VR&E in an August 2009 letter that her vocational rehabilitation program was being discontinued because no rehabilitation plan had been developed since her most recent intake in February 2009.  There is no record of a response from the Veteran to this letter.

The competent evidence also does not support the Veteran's TDIU claim.  As noted above, there was no response from Fred Meyer to repeated requests from the RO for information concerning her employment history.  As also noted above, Boeing informed VA in October 2007 that it had no record of employing the Veteran.  The Veteran otherwise has not provided information concerning her post-service employers which VA could attempt to obtain in support of her TDIU claim.  When she filed her TDIU claim, the Veteran also identified relevant private treatment records from Northwest Counseling Services which were associated with her claims file in December 2007.  A review of these private outpatient treatment records shows that the Veteran was treated for a variety of psychiatric complaints, including depression, bipolar disorder, hypomania, and panic disorder beginning in 2004.  There is no indication in these records that the Veteran complained of or was diagnosed as having PTSD.  Nor is there any discussion in these records of the impact of her service-connected PTSD on her employability.

In addition to the evidence discussed above, on VA social and industrial survey in November 1997, the Veteran reported that she had not worked for a long time and she was emotionally unable to work at that time.  Her husband was her primary support.  She also reported that she did not do anything for fun anymore.  She did not get out much and she stated that she had a difficult time being around people and that her world had gotten smaller.  She also stated that she had been raped during active service and described this experience in detail.  She was married and was horribly lonely because she had no friends and did not trust anyone but her husband and she felt like something was always a threat.  She felt angry and bitter and only got 4 hours of sleep on average due to insomnia and frequent awakening particularly when she heard noises.  The VA social worker concluded that the Veteran reported PTSD symptomatology, depression, and anxiety related to her in-service rape.  This social worker also concluded that the Veteran's social and industrial impairment was significant.

On VA examination in December 1997, the Veteran's complaints included nightmares, insomnia, anger, an exaggerated startle response, and panic attacks.  The VA examiner reviewed the Veteran's claims file, including her service treatment records and post-service VA treatment records, including the recent VA social and industrial survey.  The Veteran reported constant sexual harassment and being raped once during active service.  The VA examiner noted that she was unable to find medical documentation of the Veteran's reported in-service suicide attempt but she had limited time to look.  The Veteran also reported that she was married to a man that she thinks very highly of and feels close to and lived with him and 2 daughters.  Mental status examination of the Veteran showed full orientation, unremarkable mood, behavior, and speech, occasional tearfulness, goal-directed and logical thought processes, and no hallucinations or delusions.  The VA examiner stated that the Veteran's statements were essentially identical to those given to the VA social worker on the November 1997 social and industrial survey.  The Axis I diagnoses included PTSD related to sexual assault in service with panic attacks.  It was noted on Axis IV that the Veteran was not working and did not feel capable of working.  She was very isolated and did not associate with people outside of her family.
On a new patient VA outpatient treatment visit in December 1999, the Veteran's complaints included a history of PTSD and depression.  She was not on any medication and had stopped seeing a Veterans Center counselor.  She lived a very isolated life, tended to be very irritable and aggressive, and slept poorly.  She was not interested in any counseling or medication.  She admitted feeling depressed but denied any suicidal ideation.  She also was fatigued, tired, and had low energy.  The assessment included PTSD/depression, currently untreated.

The Veteran's VA outpatient treatment records show a clear pattern of failing to report for outpatient treatment and refusing to cooperate in plans of care and medication regimens prescribed to treat a variety of mental health complaints, including PTSD, and for primary care visits.  The Veteran was required to sign a Health Care Agreement in September 2000 in which she committed to attending future outpatient treatment visits in return for receiving medical care from VA.  Despite signing this agreement, the Veteran subsequently refused to cooperate with her VA treating physicians who were attempting to provide her with medical care.  Her failure to report for VA outpatient treatment visits continued unabated after September 2000 as well.  She also refused to sign a second Health Care Agreement for several years, resulting in VA's refusal to provide her with medical care except on an emergency basis.  For example, a May 2003 letter from the Chief of Staff at the VA Medical Center in Portland, Oregon (VAMC Portland), advised the Veteran that it had been 2 years since she had been separated from routine care at that facility following her failure to comply with the terms of her first Health Care Agreement.  She was offered a 12-month health care agreement to allow her to continue receiving mental health treatment from VA.  She did not respond.  

In a January 2008 administrative note included in the Veteran's VA outpatient treatment records, the director of a Coordinated Care Program at VAMC Portland stated that, in August 2005, the Veteran had been given the opportunity to resume her primary care with VA.  She received 3 new patient appointments but did not report for any of them or contact VAMC Portland to reschedule.  In June 2007, the Veteran was sent a request for information for her community provider to send VA medical records so the process of reconsidering her reinstatement with VA could begin.  The Veteran did not respond.  She finally signed a third Health Care Agreement in July 2009 in which she again committed to attending outpatient treatment visits, including for mental health treatment, in the future in return for receiving medical care from the VA health care system.  The Board notes that, despite signing a third Health Care Agreement in July 2009, the Veteran again did not report for a subsequent VA outpatient treatment visit and cancelled her VA examination scheduled for that same month. 

On VA examination in February 2008, the Veteran's complaints included ongoing sleep disturbance, difficulty leaving the house although she was able to leave home sometimes if accompanied by someone else, hypervigilance, and feeling wary about contacts with others.  It was noted that the Veteran expressed her opinion that the issue of individual unemployability should be resolved without a psychiatric interview.  The Veteran stated that she does not have an established daily routine but maintained her activities of daily living.  She varied her medication and, consequently, slept on and off during the day.  She was able to drive to her appointments and sometimes drove her daughter to school.  The VA examiner noted that the Veteran had a number of failed appointments with VA both in mental health and primary care.  The Veteran reported drinking a bottle of wine each day, sometimes drinking while she is taking her psychotropic medications. She said this has been her drinking pattern for several years.  She felt persistently that something terrible was going to happen.  She denied any intrusive thoughts or memories.  She reported confronting others and confrontations around driving.  She recalled confronting another patient at VA.  She also reported homicidal ideation.  She spent most of her time at home and reported that she locks herself in her room for prolonged periods of time.  

Mental status examination of the Veteran in February 2008 showed full orientation adequate grooming, a feeling of fatigue, generally coherent speech, a reluctant presentation of her history, an inappropriate affect to content in that she was smiling as she recounted angry confrontations, some impairment in short-term memory which the Veteran attributed to her medication regime, no impairment in long-term memory, no current suicidal ideation, homicidal thoughts, no auditory or visual hallucinations, and no evidence of psychosis.  The Veteran reported that she had not worked in over 10 years with the exception of brief employment at Fred Meyers in 1998.  She lost her job at Fred Meyers due to a disagreement about her scheduling.  She also reported that she was too sedated by medications currently to pursue other employment.  She has not been involved in any volunteer work to pursue her vocational interests.  The VA examiner noted that the Veteran's reported PTSD symptoms were at about the same level as on VA examination in January 1999.  The Veteran also had reported that some of her PTSD symptoms (nightmares, intrusive thoughts) were less frequent and intense due to medication.  Although medication had been beneficial for the Veteran, she did not take it as scheduled and had not had consistent review of her psychotropic medications.  She would likely show some improvement in daily functioning with adherence to the medication regime as prescribed.  The VA examiner opined that it appeared that the Veteran was unable to work currently until she establishes more stability.  Her characterological issues (personality disorder) are so severe that she may have difficulty maintaining satisfactory relationships in an employment setting.  This VA examiner also opined that, although the Veteran's PTSD limited her daily functioning and ability to seek and maintain employment, it did not appear that her PTSD symptoms alone precluded employment on at least a part-time basis in the future.  The VA examiner noted that, at the end of the 65-minute interview, the Veteran complained that the examination had been insufficient and she was provided with an opportunity to add any additional information that she thought would be useful.  The Axis I diagnoses included recurrent chronic PTSD and non-compliance with treatment.  

As noted elsewhere, a review of the Veteran's appointment list with VAMC Portland shows that she cancelled a VA examination scheduled in July 2009 for the purpose of determining the impact of her service-connected PTSD on her employability.  Under Cancellation Remarks, it was noted that  the Veteran withdrew her claim.  The Board observes in this regard that this notation in a VA outpatient treatment record does not constitute an appeal withdrawal for VA purposes.  See generally 38 C.F.R. § 20.204 (2010) (discussing appeal withdrawal).

The Board acknowledges the Veteran's assertions that her service-connected PTSD precludes her from securing or maintaining substantially gainful employment and entitles her to a TDIU.  The competent evidence does not support her assertions, however, and demonstrates instead that she is not precluded from at least part-time employment solely as a result of her service-connected PTSD (as seen on VA examination in February 2008).  Given the Veteran's apparent unwillingness to cooperate with VA in providing her with medical care, including a determination of the impact of her service-connected PTSD on her employability, the Board's review of her VA treatment records and examination reports is limited to the competent evidence currently of record.  The November 1997 VA social and industrial survey showed only that the Veteran had significant social and industrial impairment.  There was no finding that the Veteran's service-connected PTSD prevented her from securing or maintaining substantially gainful employment.  The December 1997 VA examiner only noted that the Veteran did not feel capable of working and not that her service-connected PTSD rendered her unemployable.  The Board again notes that the Veteran's VA outpatient treatment records show a pattern of refusing to cooperate in plans of care, including for her service-connected PTSD, and she cancelled her most recent VA examination scheduled in July 2009 for the purpose of determining the impact of her service-connected PTSD on her employability.  Any evidence expected to be obtained at this examination concerning the impact of the Veteran's service-connected PTSD on her employability could not be obtained.  

The Board also acknowledges that, at a VA social and industrial survey in January 1999, the Veteran reported significant problems with anger control, depression, and ongoing PTSD symptomatology to the point where it is becoming harder and harder for her to leave her home or even to answer her phone.  After interviewing the Veteran, a VA social worker concluded in January 1999 that the Veteran's social and industrial impairment appeared to be severe.  It seemed highly unlikely that the Veteran would be able to maintain any type of employment at that time. 

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support his opinion.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board finds the January 1999 VA social and industrial survey less than probative on the issue of whether the Veteran's service-connected PTSD renders her unemployable because this survey appears to be based almost entirely on a transcription of the Veteran's lay history and not on clinical evidence.  It is not clear whether the VA social worker had access to or reviewed the Veteran's claims file prior to offering her opinion concerning the Veteran's employability, although the Board recognizes that claims file review is not determinative of the probative value of a medical opinion.  The VA social worker did not cite to any clinical evidence as support for her opinion that the Veteran's social and industrial impairment was severe.  More importantly, the Board notes that the VA social worker did not find that the Veteran was precluded from securing or maintaining substantially gainful employment solely as a result of her service-connected PTSD.  She concluded instead that it was highly unlikely that the Veteran could maintain any employment and did not attribute the Veteran's unemployability solely to her service-connected PTSD.  Given the foregoing, the Board finds that the January 1999 VA social and industrial survey is less than probative on the issue of whether the Veteran is entitled to a TDIU.

By contrast, following VA PTSD examination several days later in January 1999, the VA examiner concluded that, although it would be very difficult for the Veteran to work, she was not unemployable solely as a result of her service-connected PTSD.  This VA examiner noted that she last had seen the Veteran in December 1997 and her problems are at about the same level as at her earlier VA examination.  A different VA examiner stated in February 2008 that the Veteran was unable to work currently until she establishes more stability and her personality disorder was severe enough to create difficulty maintaining satisfactory relationships in an employment setting.  The Board notes in this regard that service connection for a personality disorder is prohibited.  See 38 C.F.R. § 4.127 (2011).  More importantly, the VA examiner opined in February 2008 that the Veteran was not precluded from at least part-time employment by her service-connected PTSD symptomatology alone.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that her service-connected PTSD, alone, precludes her from securing and maintaining substantially gainful employment and entitles her to a TDIU.  Thus, the Board finds that the criteria for entitlement to a TDIU are not met.  See 38 C.F.R. § 4.16(a).


ORDER

The motion to reverse or revise, on the basis of CUE, an April 4, 1999, rating decision is denied.

Entitlement to a TDIU is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


